DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected notice of allowance corrects the prior examiner’s amendment which indicated changes to claim 17 line 12 that actually were made to claim 19 line 2 instead, as detailed below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Derrington on September 24, 2021.  The application has been amended as follows: 
In claims 1, 7 and 17, line 8 and claim 17 lines 8-9, “thrust bearing base” was changed to --down thrust transfer member--.
In claim 1 line 16, “bore; and” was changed to --bore;--.
In claim 1 line 20, “thrust runner.” was changed to --thrust runner;
an annular thrust runner recess on the shaft, the thrust runner recess having an upper shoulder facing a lower shoulder and a recess cylindrical surface between the upper and lower shoulders; and wherein 

an axially extending shaft slot formed on the shaft that extends through the upper shoulder and the lower shoulder but not the recess cylindrical surface; 
an axially extending runner bore slot formed in the runner bore; 
a key that fits within both of the slots to cause rotation of the thrust runner in unison with the shaft, the key extending through the shoulders of the recess, the key having an inward facing surface that is at a radial distance from the axis not less than a radial distance from the axis to the recess cylindrical surface; and wherein 
the thrust runner wave spring has two ends spaced apart from each other by a gap through which the key extends.--.
Claims 2, 3, 5 and 6 were cancelled.
In claim 4 lines 2-3, “an annular thrust runner recess on the shaft and an upper shoulder facing a lower shoulder” was changed to --the annular thrust runner recess on the shaft and the upper shoulder facing the lower shoulder--.
In claim 7 line 15, “shaft; and” was changed to --shaft;--.
In claim 7 line 20, “thrust runner.” was changed to --thrust runner;
an annular thrust runner recess on the shaft, defining an upper shoulder facing a lower shoulder and a recess cylindrical surface between the upper and lower shoulders; and wherein 

the shaft slot extends through the upper shoulder and the lower shoulder but not on the recess cylindrical surface; and 
the key extends through the shoulders of the recess and has an inner side that is at least as far from the axis than the recess cylindrical surface.--.
Claims 8, 9 and 11 were canceled.
In claim 10, “an annular thrust runner recess on the shaft, defining an upper shoulder facing a lower shoulder” was changed to --the annular thrust runner recess on the shaft, defining the upper shoulder facing the lower shoulder--.
In claim 17 line 33, “thrust runner.” was changed to --thrust runner, and
wherein the portion of the key passing through the recess has an inner side that is at a distance from the axis not less than a distance from the axis to the cylindrical surface of the recess.--.
Claim 18 was cancelled.
In claim 19 line 12, twice, “bearing wave spring” was changed to --bearing sleeve wave spring--.
In claim 20, twice in line 6, and in line 7, 8, 11 and 16, “third recess” was changed to --second recess--.
Reasons for Allowance
Claims 1, 4, 7, 10, 12-17, 19 and 20 are allowed.  The following is an examiner’s statement of reasons for allowance:

With respect to claims 7, 10 and 12-16, the prior art does not teach all the limitations of claim 7, but more specifically comprising: an annular thrust runner recess on the shaft, defining an upper shoulder facing a lower shoulder and a recess cylindrical surface between the upper and lower shoulders; and wherein the thrust runner wave spring is located in the thrust runner recess, with the inner diameter surface of the thrust runner wave spring in contact with the recess cylindrical surface; the shaft slot extends through the upper shoulder and the lower shoulder but not on the recess cylindrical surface; and the key extends through the shoulders of the recess and has an inner side that is at least as far from the axis than the recess cylindrical surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanner teaches a submersible pump including a thrust runner, bearing bushing and pump, but does not teach the details of how the thrust runner, bearing bushing and pump are attached to the shaft, or the details of either bearing bushing or the pump.  Rongley teaches an attachment for the thrust runner, bearing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746